DETAILED ACTION

Claims 1-20 are currently pending and have been examined in this application.  This communication is the first action on the merits. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Information Disclosure Statement

The information disclosure statement (IDS) submitted on 6/10/19 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Drawings

The drawings are objected to because Fig. 3 should state “a message accoun[[g]]t” at step 310.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate 


Examiner Suggestion(s)

The following suggestions to the claim limitations place the claims in better form by improving consistency within the claims and/or with respect to the specification:

Claims 11 & 19:

Amend to: “the  proposed resource transfer” or change Claim 1, 12 & 20 to “the defined proposed resource transfer” in the generating step.




Claim Rejections - 35 USC § 101

Invitation to Participate in DSMER Pilot Program
The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 

An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME rejections. A final disposition for purposes of this pilot program occurs upon the earliest of: mailing of a notice of allowance; mailing of a final Office action; filing of a notice of appeal; filing of a request for continued examination; or abandonment of the application. Other than applicant’s ability to defer responding to SME rejections, participation in the DSMER pilot program does not alter the normal examination process (e.g., as outlined in MPEP 700), and applicant must still respond to all non-SME rejections when replying to Office actions. 

Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register Notice announcing the program, which is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response.

Applicant has two choices with respect to this invitation:
(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response. If the form is properly completed and timely received, the application will be entered into the pilot program.

(2) Applicant may decline to participate in the pilot program. No action is required from applicant to effect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program.

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement 

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The claims are either directed to a system or method, which is one of the statutory categories of invention.  (Step 1: YES).
The Examiner has identified system Claim 1 as the claim that represents the claimed invention for analysis and is similar to method Claim 12 & system Claim 20.  Claim 1 recites the limitations of (additional elements emphasized in bold and are considered to be parsed from the remaining abstract idea): 


a communication module; a processor coupled to the communication module; and a memory coupled to the processor, the memory storing instructions that, when executed, configure the processor for: receiving, from a client device, an authentication credential for querying a message account associated with a user of the client device; associating the authentication credential with a client record of the user of the client device; identifying, based on delegated access to query the message account at a message server using the authentication credential, a resource request message among a plurality of messages associated with the message account using a defined criteria; obtaining, based on the resource request message, a resource parameter to define a proposed resource transfer to a recipient entity; generating and , to the client device, a transfer request alert based on the proposed resource transfer for display on a non-messaging application interface at the client device, wherein the transfer request alert includes the obtained resource parameter and a selectable option; and in response to receiving, from the client device, a selection of the selectable option, allocating a resource associated with the resource parameter from the client record to a data record associated with the recipient entity.  




which is a process that, under its broadest reasonable interpretation, covers performance of the limitation(s) as a Certain method of organizing human activity (commercial or legal interaction), or a Mental process (concept performed in the human mind) of transferring a resource (funds) between records (accounts) based on criteria found in a message.  

If a claim limitation, under its broadest reasonable interpretation (BRI), covers performance of the limitation as a certain method of a commercial or legal interaction, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  

Similarly if a claim limitation under its BRI, covers performance of the limitation in the human mind but for the recitation of generic computer components, then it falls within “Mental Processes” grouping of abstract ideas. (Claims can recite a mental process even if they are claimed as being performed on a computer Gottschalk v. Benson, 409 U.S. 63; "Courts have examined claims that required the use of a computer and still found that the underlying, patent-ineligible invention could be performed via pen and paper or in a person’s mind." Versata Dev. Group v. SAP Am., Inc., 793 F.3d 1306, 1335, 115 USPQ2d 1681, 1702 (Fed. Cir. 2015).) 

Accordingly, the claim recites an abstract idea. (Step 2A-Prong 1: YES. The claims are abstract)
This judicial exception is not integrated into a practical application. Limitations that are not indicative of integration into a practical application include:  (1) Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (MPEP 2106.05.f), (2) Adding insignificant extra-solution activity to the judicial exception (MPEP 2106.05.g), (3) Generally linking the use of the judicial exception to a particular technological environment or field of use (MPEP 2106.05.h).  The communication module, processor, memory, client device, server and non-messaging application interface in Claim 1 (as well as the non-transitory CRM of Claim 20) are just using generic computer components.  The computer hardware is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts to no more than generally linking the use of the judicial exception to a particular technological environment or field of use.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not claim 1 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using computer hardware amounts to no more than generally linking the use of the judicial exception to a particular technological environment or field of use.  Generally linking the use of the judicial exception with the use of generic computer components to a particular technological environment or field of use, cannot provide an inventive concept - rendering the claim patent ineligible. Thus claim 1 is not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  
The dependent claims further define the abstract idea that is present in their respective independent claims and hence are abstract for at least the reasons presented above.  The dependent claims do not include any additional elements (including Claims 6 & 16 – OCR – which is a computer tool used to implement the abstract idea on a generic computer; Claim 7 & 17 – Oauth token – which is a form of data representation; Claim 8 – e-mail - which is a computer tool used to implement the abstract idea on a generic computer) that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered 
 
	
	
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 4, 6-7, 9, 11-12, 16-17 & 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Rephlo (US 20140244453) in view of Bardouille (US 20210182811).

Claim 1. 


Rephlo teaches the following limitations: 

a communication module; a processor coupled to the communication module; and a memory coupled to the processor, the memory storing instructions that, when executed, configure the processor for: 

(Rephlo – [0056] memory…various components (e.g., servers, computers, processors)… the various components may be combined; [claim 1] one or more computer processors that accesses the customer email account and retrieves transaction data from an electronic receipt included in an email in the customer email account; a collection module that collects the retrieved transaction data; and)

receiving, from a client device, an authentication credential for querying a message account associated with a user of the client device; associating the authentication credential with a client record of the user of the client device; 


(Rephlo - [0035] Email system 208 may maintain email accounts for a plurality of account holders. An account holder may establish a username and password to enable the account holder to log in and access email messages. [0038] client device 302 also may be a mobile device…running google android [0050] Backend 318 may be associated with various databases, including account databases that maintain, for example, customer account information, product databases that maintain information about products and services available to customers, content databases that store The information permitting access may allow an institution to periodically log in to the customer's email system, for example, as the customer and scan the customer's email that is associated with the login information. The login information also may be used by an application programming interface (API) associated with the institution to have access to and scan the customer's email accounts as described herein. In various embodiments, the customer may opt-in via a setting set by the customer in a settings profile associated with the customer. For example, a customer could log in to an online banking application associated with the institution and set a setting in a setting profile associated with the customer. The settings profile also may allow the customer to provide the login information via, for example, the online banking application. Once the institution has received the opt-in, the institution may save a setting (e.g., a flag in an account associated with the customer) in an account database.)



    PNG
    media_image1.png
    871
    708
    media_image1.png
    Greyscale


Examiner Note: Spec 0065 “credential may be used to access or to query the message account” (0064 e.g. email account). Spec [0043] “the resource server 120 may be associated with a banking institution and may provide banking services to the transferor entity.”;  [0065] “As the user may be logged into a mobile banking application at the client device 110, the resource server 120 may identify the user from which the authentication credential was received and may associate that authentication credential with one of the client records 126 stored at the resource server 120.”



identifying, based on delegated access to query the message account at a message server using the authentication credential, a resource request message among a plurality of messages associated with the message account using a defined criteria; 


(Rephlo – [0017] merchant may email a receipt or bill to an email address designated by the user. [0023] a cardholder may opt-in to automated scanning of their e-mail inbox to search for e-receipts. Once opted in, an institution may check each incoming and/or existing e-mail for receipt, purchase, and/or other financial information… The institution may use various algorithms for identifying the e-receipts, such as, for example, scanning the subject of the email for keywords ( e.g., "receipt", "e-receipt" or other like terms that may be used to identify e-receipts) and/or known merchant names. [0053] institution may retrieve the retailer name, purchase price, and description of the item (including, but not limited to, name and/or SKU level data). [claim 8] electronically scanning email of a customer in an email system to identify one or more emails that includes an electronic receipt [0051])


Examiner Note: Keyword corresponds to the defined criteria. Spec 0064 “by transmitting the authentication credential to the resource server 120, the client device 


obtaining, based on the resource request message, a resource parameter to define a proposed resource transfer to a recipient entity; 

(Rephlo – [0052] the institution may, for example, log in as a customer to access customer email messages. To scan messages, in an example embodiment, the institution may step through each electronic mail message in a customer's inbox. Each message may be individually analyzed for information indicating an e-receipt. As noted above, the method may also be utilized for bill analysis and processing. The scanning procedure may include contextual analysis, keyword search, or any other viable process…the system may analyze portions of the message other than the body, such as the subject, sender, date/time information [0053] the institution may retrieve transaction data from one or more electronic messages. In an example embodiment, the institution may extract transaction data from an e-mail that has been identified as a receipt, using, for example, techniques associated with web and/or screen scraping. For example, the institution may retrieve the retailer name, purchase price, and description of the item (including, but not limited to, name and/or SKU level data). The institution may store transaction data in, for example, databases associated with backend systems of the institution.)

Examiner Note: Spec 0072 “resource parameter may include particulars15 pertinent for defining a resource transfer (e.g., transferor identifier, recipient identifier, amount, desired date of transfer, or the like).”


[generating and] transmitting, to the client device, a transfer request alert based on the proposed resource transfer for display on a non-messaging application interface at the client device, 

(Rephlo – [0025] systems and methods provided herein may automatically process bills provided by a user. For example and not by way of limitation, the system may present an alert to a user when a bill is received prompting the user to pay the bill instantly or schedule a payment for that bill (e.g. "We've received a bill from UtilityCompanyinc. for $72.40. Pay now from Primary Checking (balance: $3212.45)?") Additionally, alerts may be triggered based on bill patterns or amounts. [0038] Client device 302 also may be a mobile device…running Google’s Android [0045] content that can be accessed by, for example a client device (e.g., client device A 02) through a network (e.g., network 304), such as the Internet. In various examples, web servers, may deliver web pages, relating to, for example, online banking applications)

Examiner Note: Spec 0073 “the client device 110 may display the transfer request alert on a non-messaging application interface. The non-messaging application interface25 may be unaffiliated or un-linked with an e-mail application. For instance, the transfer request alert may be displayed by a mobile banking application interface or by notification banners / pop-up banners within an operating system executing on the client device 110. In some examples, the client device 110 may display the transfer request alert as a notification banner on a lock-screen of the client device 110 (e.g., password entry screen when the client device 110 is30 electronically locked).”; [0116] “the non-messaging application (e.g., mobile banking application).”


wherein the transfer request alert includes the obtained resource parameter and a selectable option; and 

(Rephlo – [0025] systems and methods provided herein may automatically process bills provided by a user. For example and not by way of limitation, the system may present an alert to a user when a bill is received prompting the user to pay the bill instantly or schedule a payment for that bill (e.g. "We've received a bill from UtilityCompanyinc. for $72.40. Pay now from Primary Checking (balance: $3212.45)?") Additionally, alerts may be triggered based on bill patterns or amounts.)


Examiner Note: See Instant Drawing Fig. 6


Rephlo does not explicitly teach the following limitations, however Bardouille teaches: 

generating…a [transfer request] alert

(Bardouille – [0038] system may generate and present various alerts (230) in various formats containing a variety of information. [0040] the system may customize the information provided to in an alert based on information regarding the transaction as well as the parties to a transaction.)

in response to receiving, from the client device, a selection of the selectable option, allocating a resource associated with the resource parameter from the client record to a data record associated with the recipient entity.  

(Bardouille – [0017] generating and presenting alerts (230), and receiving user responses and selections (235).)  [0020] a payment transaction in which the user is the payer (i.e., the party paying another party) [0048] the user may provide responses, selections, and other input in response to alerts that are generate and displayed (230) for the user. For example, the system may generate an alert comprising information on one or more determined optimal allocations of funds for a transaction involving the user accepting or declining a particular option for allocating funds or otherwise effecting a transaction.  [claim 1] determining…a fund allocation for the payment transaction between the first account and the second account based on the retrieved information for the first account, the retrieved information for the second account, the future balance, and the payment transaction;)



Examiner Note: Spec 0050 “The client records 126 may include data records associated with entities. For instance, the respective data records may include data associated with savings bank accounts, chequing bank accounts, investment accounts, or lending products (e.g., line-of-credit account, mortgage, etc.), among other examples.” Spec 0103 “In scenarios where the resource server 120 associated with a banking institution provides banking services to both the user of the client device 110 and the recipient entity, the processor allocates the transferred resource (e.g., payment) from a client record 126 of the user to another client record 126 associated with the recipient entity. In scenarios where the resource20 server 120 may not provide banking services to the recipient entity, the resource server 120 may allocate the transferred resource to a data record stored at the resource server 120, where the data record may be associated with the recipient entity as a payee.” 


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rephlo with Bardouille in order to generate and present alerts and receive user responses and selections [Bardouille – 0017].








Claim 4. 

Rephlo in combination with the references taught in Claim 1 teach those respective limitations.  Rephlo further teaches:

the non-messaging application
(Rephlo – [0025] systems and methods provided herein may automatically process bills provided by a user. For example and not by way of limitation, the system may present an alert to a user when a bill is received prompting the user to pay the bill instantly or schedule a payment for that bill (e.g. "We've received a bill from UtilityCompanyinc. for $72.40. Pay now from Primary Checking (balance: $3212.45)?") Additionally, alerts may be triggered based on bill patterns or amounts. [0038] Client device 302 also may be a mobile device…running Google’s Android [0045] content that can be accessed by, for example a client device (e.g., client device A 02) through a network (e.g., network 304), such as the Internet. In various examples, web servers, may deliver web pages, relating to, for example, online banking applications)

Rephlo does not explicitly teach the following limitations, however Bardouille further teaches:

wherein the instructions, when executed, further configure the processor for: prior to allocating the resource from the client record to the data record associated with the recipient entity, receiving, from the client device, an authentication indication of the user via.  


(Bardouille – [0017] generating and presenting alerts (230), and receiving user responses and selections (235).)  [0020] a payment transaction in which the user is the payer (i.e., the party paying another party) [0048] the user may provide responses, selections, and other input in response to alerts that are generate and displayed (230) for the user. For example, the system may generate an alert comprising information on accepting or declining a particular option for allocating funds or otherwise effecting a transaction.  [claim 1] determining…a fund allocation for the payment transaction between the first account and the second account based on the retrieved information for the first account, the retrieved information for the second account, the future balance, and the payment transaction;)


Examiner Note: Spec 0116 “the processor may receive, from the client device 110, an authentication indication of the user via the non-messaging application (e.g., mobile banking application). That is, an additional security measure may be implemented prior to settling the resource allocation. In some scenarios, the processor may receive a biometric input associated with the client record in addition to a signal representing selection of a20 "confirm" user interface. Other types of authentication indications, such as passcodes, may be contemplated.”


Claim 6. 

Rephlo in combination with the references taught in Claim 1 teach those respective limitations.  Rephlo further teaches:

wherein identifying the resource request message includes conducting at least one of optical character recognition or image recognition operations to identify the resource request message among the plurality of messages.  

(Rephlo – [0052] scan messages, in an example embodiment, the institution may step through each electronic mail message in a customer's inbox. Each message may be individually analyzed for information indicating an e-receipt. As noted above, the method may also be utilized for bill analysis and processing. The scanning procedure may include contextual analysis, keyword search, or any other viable process. [claim 15] scanning one or more electronic bills for bill data; using one or more computer processors to extract the bill data from the one or more electronic bills; and)

Examiner Note: Spec [0084] The processor may identify a resource request message (e.g., bill payment notification e-mail, or the like) among a plurality of messages (e.g., global set of e-mail messages associated with the e-mail account of the transferor entity) based on optical character15 recognition or image recognition operations using one or more defined criteria. For instance, the processor may query or scan the plurality of messages to identify keyword expressions, such as "Statement Balance", "Minimum Payment", or "Due Date" to identify bill payment notification related emails.


Claim 7. 

Rephlo in combination with the references taught in Claim 1 teach those respective limitations.  Rephlo further teaches:

wherein the authentication credential includes at least one of a user identifier, a password, and an OAuth token.  

(Rephlo – [0035] Email system 208 may maintain email accounts for a plurality of account holders. An account holder may establish a username and password to enable the account holder to log in and access email messages.)




Claim 9. 

Rephlo in combination with the references taught in Claim 1 teach those respective limitations.  Rephlo further teaches:

wherein the defined criteria includes at least one of a keyword expression, an account number associated with a recipient identifier, an email address associated with a recipient, an electronic mail account domain associated with the recipient, and a recipient name associated with a list of geographically grouped recipients for identifying the resource request message.  

(Rephlo - [0023] a cardholder may opt-in to automated scanning of their e-mail inbox to search for e-receipts. Once opted in, an institution may check each incoming and/or existing e-mail for receipt, purchase, and/or other financial information… The institution may use various algorithms for identifying the e-receipts, such as, for example, scanning the subject of the email for keywords (e.g., "receipt", "e-receipt" or other like terms that may be used to identify e-receipts) and/or known merchant names. [0052] scan messages, in an example embodiment, the institution may step through each electronic mail message in a customer's inbox. Each message may be individually analyzed for information indicating an e-receipt. As noted above, the method may also be utilized for bill analysis and processing. The scanning procedure may include contextual analysis, keyword search, or any other viable process.)




Claim 11. 

Rephlo in combination with the references taught in Claim 1 teach those respective limitations.  Rephlo does not explicitly teach the following limitation, however Bardouille further teaches:

wherein the selectable option is a user interface element that, when selected by the user of the client device, confirms the [defined proposed resource transfer].  

(Bardouille – [0048] the user may provide responses, selections, and other input in response to alerts that are generate and displayed (230) for the user. For example, the system may generate an alert comprising information on one or more determined optimal allocations of funds for a transaction involving the user and cause the alert to display on the screen of the user's computing device. The user may provide a response to the alert (e.g., via a link, button, or other user interface component in the alert) accepting or declining a particular option for allocating funds or otherwise effecting a transaction.)


Claim 12. 

Rejected using the same rationale as Claim 1. 

Claim 16. 

Rejected using the same rationale as Claim 6. 

Claim 17. 

Rejected using the same rationale as Claim 7. 

Claim 19. 

Rejected using the same rationale as Claim 11. 

Claim 20. 

Rejected using the same rationale as Claim 1. 


Claim 2-3 & 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Rephlo (US 20140244453) in view of Bardouille (US 20210182811), and further in view of Law (US 20130085936).


Claim 2. 

Rephlo in combination with the references taught in Claim 1 teach those respective limitations.  Rephlo further teaches:

wherein the client record includes a user preference defining 

(Rephlo – [0051] the customer may opt-in via a setting set by the customer in a settings profile associated with the customer. For example, a customer could log in to an online banking application associated with the institution and set a setting in a setting profile associated with the customer. The settings profile also may allow the customer to provide the login information via, for example, the online banking application. Once the institution has received the opt-in, the institution may save a setting ( e.g., a flag in an account associated with the customer) in an account database.)

resource request message

(Rephlo – [0017] merchant may email a receipt or bill to an email address designated by the user. [0023] a cardholder may opt-in to automated scanning of their e-mail inbox to search for e-receipts. Once opted in, an institution may check each incoming and/or existing e-mail for receipt, purchase, and/or other financial information… The institution may use various algorithms for identifying the e-receipts, such as, for example, scanning the subject of the email for keywords ( e.g., "receipt", "e-receipt" or other like terms merchant names. [0053] institution may retrieve the retailer name, purchase price, and description of the item (including, but not limited to, name and/or SKU level data). [claim 8] electronically scanning email of a customer in an email system to identify one or more emails that includes an electronic receipt [0051])


Rephlo does not explicitly teach the following limitations, however Law further teaches:

a scheduling criteria based on a due date associated with the [resource request message], and wherein allocating the resource includes allocating the resource based on the defined scheduling criteria.  


(Law – [0101] the billing options 460 also allows the user to customize the automatic payment settings using the interface in area 464. These automatic payment settings are used to determine the way in which the automatic payments are made, as described earlier with respect to block 290. The automatic payment settings may include which of the payment accounts are to be used, and the scheduling of the payments. Non-limiting examples of payment amounts and schedules include the following: the minimum amount of the bill is to be paid on the date that the bill is received;


Examiner Note: Spec 0098 “The scheduling criteria may be based on a due data specified in an identified resource request message. To illustrate, the transferor entity may prefer to transfer resource associated with the resource request message on the same day that the payment request is received. In some other examples, the transferor entity may prefer to transfer resource associated with the resource request message no earlier than two days before the payment due date specified on a bill payment notification e-mail.”.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rephlo with Law in order to allow the user to customize automatic payment settings for a particular amount to be made and specify the scheduling of said payments [Law – 0101].


Claim 3. 

Rephlo in combination with the references taught in Claim 1 teach those respective limitations.  Rephlo further teaches:

wherein the client record includes a user preference defining 




Rephlo does not explicitly teach the following limitations, however Law further teaches:

a transfer amount criteria including at least one of a full amount, a percentage amount, and a minimum amount, and wherein allocating the resource includes allocating the resource based on the transfer amount criteria.  

(Law – [0101] the billing options 460 also allows the user to customize the automatic payment settings using the interface in area 464. These automatic payment settings are used to determine the way in which the automatic payments are made, as described earlier with respect to block 290. The automatic payment settings may include which of the payment accounts are to be used, and the scheduling of the payments. Non-limiting examples of payment amounts and schedules include the following: the minimum amount of the bill is to be paid on the date that the bill is received;

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rephlo with Law in order to allow the user to customize automatic payment settings for a particular amount to be made and specify the scheduling of said payments [Law – 0101].

Claim 13. 

Rejected using the same rationale as Claim 2. 


Claim 14. 

Rejected using the same rationale as Claim 3. 



Claim 5, 8, 10, 15 & 18 are rejected under 35 U.S.C. 103 as being unpatentable over Rephlo (US 20140244453) in view of Bardouille (US 20210182811), and further in view of Kelly (US 20110251952).


Claim 5. 

Rephlo in combination with the references taught in Claim 1 teach those respective limitations.  Rephlo further teaches:

identified resource request message
(Rephlo – [0017] merchant may email a receipt or bill to an email address designated by the user. [0023] a cardholder may opt-in to automated scanning of their e-mail inbox to search for e-receipts. Once opted in, an institution may check each incoming and/or existing e-mail for receipt, purchase, and/or other financial information… The institution may use various algorithms for identifying the e-receipts, such as, for example, scanning the subject of the email for keywords ( e.g., "receipt", "e-receipt" or other like terms that may be used to identify e-receipts) and/or known merchant names. [0053] institution may retrieve the retailer name, purchase price, and description of the item (including, but not limited to, name and/or SKU level data). [claim 8] electronically scanning email of a customer in an email system to identify one or more emails that includes an electronic receipt [0051])


Rephlo does not explicitly teach the following limitations, however Kelly teaches: 


wherein the client record is associated with an existing recipient list, and wherein the instructions, when executed, further configure the processor for appending a new recipient associated with the [identified resource request message] to the existing recipient list.  


(Kelly – [0143] The Consumer is preferably able to remove or add billers to this list on an ad-hoc basis; [0228] The consumer 602 creates a sign-on with entity 604 at 634 and a list of online billers is provided at 636. The consumer selects a biller for enrollment at 642. Entity 604 submits an enrollment request at 644 (may include. e.g. the originating FI's ID and a consumer ID, as at 646), and PNO processes same at 648. [0234])

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rephlo with Kelly in order to add or remove billers to a recipient list on an ad-hoc basis with respect to an e-bill [Kelly – 0143, 0200].


Claim 8. 

Rephlo in combination with the references taught in Claim 1 teach those respective limitations.  Rephlo further teaches:

wherein the message account is an electronic mail (e-mail) account associated with the user of the client device, and 

(Rephlo - [0035] Email system 208 may maintain email accounts for a plurality of account holders. An account holder may establish a username and password to enable the account holder to log in and access email messages.  [0038] client device 302 also may be a mobile device…running google android)

Rephlo does not explicitly teach the following limitations, however Kelly teaches: 

wherein the resource request message is a bill payment notification e-mail generated by the recipient entity.  

(Kelly – [0200] Utilizing a service from payment network operator 2008, the biller could still send an electronic notification to the payer with an attachment containing the full statement or a secure link to the full statement)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rephlo with Kelly in order to add or remove billers to a recipient list on an ad-hoc basis with respect to an e-bill [Kelly – 0143, 0200].

Claim 10. 

Rephlo in combination with the references taught in Claim 1 teach those respective limitations.  Rephlo further teaches:

wherein identifying the resource request message includes identifying that a message includes 

(Rephlo – [0017] merchant may email a receipt or bill to an email address designated by the user. [0023] a cardholder may opt-in to automated scanning of their e-mail inbox to search for e-receipts. Once opted in, an institution may check each incoming and/or existing e-mail for receipt, purchase, and/or other financial information… The institution may use various algorithms for identifying the e-receipts, such as, for example, scanning the subject of the email for keywords (e.g., "receipt", "e-receipt" or other like terms that may be used to identify e-receipts) and/or known merchant names. [0053] institution may retrieve the retailer name, purchase price, and description of the item (including, but not limited to, name and/or SKU level data). [claim 8] electronically scanning email of a customer in an email system to identify one or more emails that includes an electronic receipt [0051])


Rephlo does not explicitly teach the following limitations, however Kelly teaches: 


an account number of an entity included in an existing recipient list associated with the client record.  

(Kelly – [0143] The Consumer is preferably able to remove or add billers to this list on an ad-hoc basis; [0228] The consumer 602 creates a sign-on with entity 604 at 634 and a list of online billers is provided at 636. The consumer selects a biller for enrollment at 642. Entity 604 submits an enrollment request at 644 (may include. e.g. the originating FI's ID and a consumer ID, as at 646), and PNO processes same at 648. [0234] Given the teachings herein, the skilled artisan will appreciate that exemplary contents of the e-bill file could include the Biller Account number and the amount due; [Fig. 9, 938 “Add Biller Account Number to relationship table if it does not exist”)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rephlo with Kelly in order to add or remove billers to a recipient list on an ad-hoc basis with respect to an e-bill [Kelly – 0143, 0200].

Claim 15. 



Claim 18. 

Rejected using the same rationale as Claim 8. 


Conclusion
The prior art made of record, and not relied upon, considered pertinent to applicant' s disclosure or directed to the state of art is listed on the enclosed PTO-892.  
The following is a brief description for relevant prior art that was cited but not applied:	


Greene (US 20040225609) is directed to an electronic bill presentation and payment system and, more particularly, to an electronic bill presentation and payment system in which a payer has access to one or more financial institutions information and one or more billing companies information and billing data through a single Web site.

Crawford (US 20160125408) provides a dynamic personalizable automated finance management system that provides a financial management platform that enables users to easily generate a plurality of customized rules or conditions associated with one or more 



	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDULMAJEED AZIZ whose telephone number is (571)270-5046. The examiner can normally be reached M-F 7-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on 571-270-3602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/ABDULMAJEED AZIZ/Primary Examiner, Art Unit 3695